ALLOWABILITY NOTICE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carlo J. Spagnolo (Reg. No. 74,919) on 31 August 2022.

The application has been amended as follows: 
In the claims:
In claim 1, fifth line from bottom, “and” has been deleted.
In claim 1, the following text has been added as new lines between the 5th and 4th lines from bottom:
 --wherein the upstream duct and the central chamber are supplied by two inlets, respectively, located on a lower face of the root,
   wherein for a section of the airfoil perpendicular to the spanwise direction at the lower face, an area of the inlet of the upstream duct is equal to an area of the inlet of the central chamber, and--. 

	In claim 2, line 1, “comprising a” has been changed to --wherein the--
	In claim 2, line 1, --is-- has been added after “root”.
	In claim 2, lines 2-3, “in which the upstream duct and the central chamber are supplied by two inlets, respectively, located on a lower face of the root,” has been deleted.

The above changes to the claims have been made for reasons described in the accompanying interview summary.

In the specification:
On page 6, line 18, “blade” has been changed to --airfoil--.
On page 7, line 23, “blade” has been changed to --airfoil--.
On page 8, line 18, “blade” has been changed to --airfoil--.

The above changes to the specification have been made for reasons described in the accompanying interview summary.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations that includes “wherein for a section of the airfoil perpendicular to the spanwise direction at the lower face, an area of the inlet of the upstream duct is equal to an area of the inlet of the central chamber, and wherein for any section of the airfoil perpendicular to the spanwise direction and beyond respective inlets of the upstream duct and the central chamber, a cross-sectional area of the upstream duct is less than or equal to one quarter of a corresponding cross-sectional area of the central chamber” (claim 1). The aforementioned combination of limitations results in an area profile/distribution of the passages (i.e., (1) one of the “two inlets” that communicates with “upstream duct”, (2) the other one of the “two inlets” that communicates with “central chamber”) that is neither taught nor fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745